Title: To George Washington from David Forman, 19 October 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 19th October 81 Nine oClock Night
                  
                  I am this day Informed from good Authority that Agreeable to my Opinion offered your Excly in my letter of the 18th The Troops did come down in the Transports.
                  I am allso Informed that no Transports will go to Sea with the Men of War, and the Reason of employing Transports and Store Ships was mearly for the purpose of Making the Ships of War so light as to insure them a Quick passage over the Barr—these 80 & 90 Gun Ships not being able to pass it at any Time with there Compliment of Stores on Board and only at Spring Tides when They are ligtned—I am allso well informed that the Reason of these failing to get out Yesterday was for want of Water—The Tide not haveing been so high by more than a foot as usual allthough at the Time of Spring Tides.
                  Last Evening Genl Clinton and his Family went on Board the princessa of 74 Guns of the Troops were all Taken on board the Ships of War out of the Transports.
                  This Morning Some of these Ships of War got over the Barr and it was Expected the Whole Fleete would have got out—wheather it did or not I have not heard and I may add that being well informd they would sail as Soon as they got out I desired my Horsemen not to Return again untill the Fleet Saild unless some entire New Matter Turned up—I was allso Informed this Morning that Twelve of the  fleete was in the offing under the Convoy of some Frigates—Mr Rivington publishes the arrival of an Express boat from Lord Cornwallace that says His Lordships Garrison was in high Spirits the 12th Inst.
                  I have wrote thus for in order to save every minute   of Time that I may only have to add the Sailing of the Fleete and dispatch the Express Immediately.
                  Ten OClock.  I have This Minute Accts That all The Ships of War Sailed between Sun down and Dark and the Transports after delivering the Baggage Stores were returning to New York.  I have the Honr to be your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
                  
                     N.B.  The Wind is perfectly Against them when they go to sea—yet to me it appears as a Mark of Cornwallacies distress that drives them out at Night with head Winds—Colo. Miles will Receive this by 5 OClock in the Morning.
                  
                  
               